           Case 2:19-cv-00103-TC Document 8 Filed 04/01/19 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
6605 S. Redwood Rd., Suite 101
Salt Lake City, Utah 84123
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

PAMELA WHITNEY,                                NOTICE OF VOLUNTARY DISMISSAL
                                                       WITH PREJUDICE
               Plaintiff,
vs.
                                                        Case No. 2:19-CV-103-TC
ORSON H GYGI COMPANY
INCORPORATED, A Utah Corporation,                          Judge Tena Campbell
WALLACE N. GYGI, As trustee of an
unidentified trust, John Does I – X, XYZ
Corporations and/or Limited Liability
Companies I – X.

               Defendants.


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Pamela

Whitney, by and through undersigned counsel, voluntarily dismisses this action as to all

Defendants, with prejudice. As of the date of this notice, no answer to the Complaint nor motion

for summary judgment has been filed.




                                                1
           Case 2:19-cv-00103-TC Document 8 Filed 04/01/19 Page 2 of 2




       DATED this 1st day of April, 2019.

                                                      FORD & CRANE PLLC



                                                      /s/ Matthew B. Crane
                                                      Matthew B. Crane (UTB# 13909)
                                                      Attorney for Plaintiff



                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 1st day of April, 2019, I caused a true and correct

copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL to be filed with the Court

electronically, which caused notice to be served upon all e-filing counsel of record via the

Court’s notice of electronic filing [NEF].


                                                      /s/ Matthew B. Crane




                                                 2
